 INTERNATIONALSHOECOMPANY331INTERNATIONAL SHOE COMPANYandUNITED SHOE WORKERS OF AMER-ICA, CIO,PETITIONER.CaseNo.17-RC-912.February16, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harry G. Carlson,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated' its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The question concerning representation :The Petitioner notified the Employer on October 24, 1950, that itrepresented a majority of the employees at the Employer's Eldon,Missouri, plant.On the same day the Petitioner filed its petitionwith the Board's Fourteenth Regional Office in St. Louis, Missouri.The Employer and the Intervenor contend that the Petitioner's claimwas too late because they had entered into an agreement covering theunit here involved on October 3, 1950.However, this contract hadnot been signed by all of the parties until after the Petitioner hadmade its claim and filed its petition herein.Under well-establishedBoard principles, it cannot act as a bar to this proceeding?The Employer and the Intervenor also contend that if the Boardfinds that the October 3, 1950, agreement is not a bar to this proceeding,the 1949 contract between them remained in effect and therefore is abar.The 1949 contract relied on by the Employer and the Intervenor,provided that if neither party gave notice of termination at least 30days before the end of the contract, on November 30, 1950, it would berenewed automatically for another year.Neither party gave suchnotice.However, the Petitioner notified the employer of its claim onOctober 24, 1950, before the operative or "Mill B" date of the auto-IAt the hearing and in its brief, Boot and Shoe Workers'Union, AFL,hereinafter calledthe Intervenor,moved to dismiss the petition on the ground that the Petitioner had failedto show a substantial interestThe motion is hereby denied.A union's showing ofinterest is a matter for administrative determination and not subject to collateral attack.Arrow Mill Company,92 NLRB No 166.The Intervenor's and the Employer's other motions to dismiss are also denied for thereasons set forth below in paragraph numbered 3.2Safeway Stores,Inc.,90 NLRB No. 295.93 NLRB Nd. 46. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatic renewal clause.The notice and petition therefore preventedthe contract, even if renewed, from becoming a bar.3The Employer and the Intervenor contend further that the petitionwas defective because it was filed with the Board's FourteenthRegional Office in St. Louis, Missouri, whereas the plant involved inthis case lies within, the jurisdiction of the Board's SeventeenthRegional Office in Kansas City, Missouri.The Employer and theIntervenor argue from this premise that there is no validpetition before the Board in this case, and moreover, that under theBoard's doctrine set forth in theGeneral Electric X-Raycase,4 thePetitioner's bare claim did not prevent the renewed contract from be--coming a bar because it was not followed within 10 days by a validpetition.Both of these contentions are without merit and are herebyrejected.The petition, although it may have been faultily filed withthe Fourteenth Regional Office, was corrected when it was transferredby the General Counsel on December 6, 1950, to the Seventeenth-Regional Office, thus presenting the Board with a valid petition uponwhich the hearing in this case was held.5The original petition, hav-ing been filed within 10 days after the Petitioner's claim, protectedthat claim.We have previously held that even though an originalpetition is faulty, if later perfected, the date of its original filing shalLgovern in applying theGeneral Electric X-Raydoctrine .cFor the foregoing reasons we find that neither the October 3, 1950,agreement nor the 1949 contract is a bar to a present determination ofrepresentatives.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :In accordance with the agreement of the parties we find that allproduction and maintenance employees of the Employer at its Eldon,Missouri, plant excluding office and clerical employees, guards andbonded watchmen, and professional employees and supervisors asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]Sangamo Electric Company,90 NLRB No. 20.General ElectricX-Ray Corp,67 NLRB 997.CompareChicago Mill and Lumber Company,69 NLRB 855.s Gale Products,77 NLRB 254.